
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 551
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Stupak submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the interstate compact regarding water resources in the
		  Great Lakes-St. Lawrence River Basin approved by the Congress in Public Law
		  110–342 expressly prohibited the sale, diversion, or export of water from
		  States in the Great Lakes Basin.
	
	
		Whereas the water resources of the Great Lakes Basin are a
			 precious public natural resource shared and held in public trust by the States
			 of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and
			 Wisconsin;
		Whereas in Public Law 110–342 (122 Stat. 3739), Congress
			 gave its consent and approval to an interstate compact among these States
			 regarding the diversion and withdrawal of water resources in the Great
			 Lakes-St. Lawrence River Basin; and
		Whereas this compact requires clarification that it
			 expressly prohibits the sale, diversion, or export of water from the portions
			 of the Great Lakes Basin within these States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)nothing in the interstate compact regarding
			 water resources in the Great Lakes-St. Lawrence River Basin approved by the
			 Congress in Public Law 110–342 (in this resolution referred to as the
			 compact) should be construed—
				(A)to allow water
			 intended for an immediate or an intermediate or end use consumer in a container
			 or package of any size or amount to be diverted, exported, or sold from the
			 Great Lakes Basin unless the withdrawal is authorized and licensed in
			 accordance with the constitution and laws of the State from which the water is
			 withdrawn; and
				(B)to create or establish that waters of the
			 Great Lakes Basin are produced as a product or have entered into commerce or
			 constitute a good or commodity under the North American Free Trade Agreement or
			 any other international trade agreement, law, or treaty;
				(2)the definition of Diversion in
			 section 1.2 of the compact, and the exception for Products from
			 such definition, did not intend that water itself in any size container or
			 package is a Product and exempt from the definition of diversion
			 subject to the compact; and
			(3)the definition of Product in
			 section 1.2 of the compact does not include the water itself in any size or
			 type of container or package when produced in the Great Lakes Basin by human or
			 mechanical effort or intended for intermediate or end use consumers.
			
